08/01/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0316


                      Supreme Court Cause No. DA 22-0316

PERKINS FAMILY HOLDINGS,
LLC, a Montana Limited Liability
Company

                   Appellant,
             vs.                                     ORDER
SNOWGHOST BUILDERS, LLC, a
Montana Limited Liability Company,

                   Appellee.


      The Court, having reviewed Appellant’s Unopposed Motion to Extend

Briefing Schedule, and good cause appearing,

      IT IS HEREBY ORDERED that Appellant shall have up to and including

September 30, 2022 to file its opening brief.




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                       August 1 2022